ON STATE’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
From the State’s motion for .rehearing in' this cause, it appears that evidence was.offered showing the conditions.-.under *302which appellant was arrested and that it is in compliance with the city ordinance.
This evidence was taken separate and apart from the jury but should have been included in the statement of facts. The judge included it in his qualification of the bill, and the effect of that qualification did not impress us on the original submission. Inasmuch as the officer was authorized to arrest appellant, the admission of the testimony to the finding of the whisky on appellant was proper.
The State’s motion for rehearing is granted and the judgment of the trial court is affirmed.